Citation Nr: 1206007	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for a right (major) shoulder disability.  

2.  Entitlement to restoration of a 30 percent rating for a left (minor) shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1999 to December 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for the Veteran's right shoulder disability from 40 percent to 10 percent, and reduced the rating for his left shoulder disability from 30 percent to 10 percent, effective December 1, 2008.  These matters were before the Board in November 2010, when the Veteran was awarded partial restoration (to 20 percent, each) of prior ratings for the right and left shoulder disabilities, and remanded for further development the matters of entitlement to full restoration of the prior ratings.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The November 2010 Board remand directed the RO to arrange for the Veteran to be examined by an orthopedist to determine the current severity of his service-connected right and left shoulder disabilities.  In part, the examiner was asked to opine whether the Veteran's reports of recurrent dislocations of both shoulders are supported by/consistent with clinical findings, and whether either shoulder disability rises to the level of ankylosis.  

On February 2011 VA examination, the Veteran reported that he has burning pain with movement, and that any elevation of his shoulders above the chest causes a feeling of subluxation and dislocation (right greater than left).  Physical examination of the right shoulder revealed rotator cuff weakness with impingement signs and symptoms, and tenderness over the acromioclavicular joint.  The left shoulder revealed clicking in the acromioclavicular joint with range of motion, and impingement signs and symptoms.  Notably, the examiner did not opine whether the Veteran's reports of recurrent dislocations of both shoulder are consistent with/supported by clinical findings, or state specifically whether either shoulder disability rises to the level of ankylosis (although the response to the latter may be adduced from the clinical findings reported, i.e., ranges of motion).  [The examiner did offer an opinion regarding the etiology of the shoulder disabilities; however, as they are already service-connected that question is moot.]  As the action ordered in the previous remand was not been completed, and is necessary for proper adjudication of the matters, a remand to secure compliance with the previous request is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

In addition, the November 2010 Board remand directed the RO to secure for association with the claims file updated copies of the complete clinical records of all VA treatment and evaluation the Veteran has received for his bilateral shoulder disabilities since July 2008.  A November 2011 supplemental statement of the case (SSOC) listed Dallas/Bonham VA Medical Center (VAMC) treatment records from July 2008 to August 2011 as evidence.  However, such records are not associated with the claims file (or seen in "virtual VA" (i.e., electronic records)).  Accordingly, the records of VA treatment since July 2008, which are constructively of record, must be secured and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether TDIU is warranted as a result of that disability.  Id. at 453-54.  Here, on February 2011 VA examination, the Veteran reported that he quit working as a support manager because of his shoulders, thus raising (under Rice) an inferred claim for TDIU.  Such matter has not been developed or adjudicated by the RO.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for association with the claims file updated (to the present) copies of the complete clinical records of all evaluations and treatment and the Veteran has received for shoulder disability from VA since July 2008.  

2. The RO should then arrange for the Veteran to be examined by an orthopedist to ascertain the current severity of his service-connected bilateral shoulder disabilities.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies, specifically including ranges of motion, should be completed.  The examiner should determine whether there is additional loss of function due to pain, on use, or during flare-ups (if any), and if feasible, express the additional impairment of function in terms of additional degree of limitation of motion.  The examiner should specifically opine whether the Veteran's reports of recurrent dislocations of both shoulders are supported by/consistent with the clinical findings, and whether either shoulder disability rises to the level of ankylosis.  The examiner should explain the rationale for all opinions.  

3. The RO should provide the Veteran a VCAA notice letter advising him of what is necessary to substantiate a claim for TDIU, and of what information or evidence the he must provide in the matter and what information or evidence VA will attempt to obtain on his behalf (with an application form for TDIU attached).  He should have the opportunity to respond.

4. The RO should then readjudicate the matters seeking full restoration of the prior ratings for the Veteran's right and left shoulder disabilities (to 40 and 30 percent, respectively).  If either claim remains denied, the RO should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  These matters should then be returned to the Board, if in order, for further review.

If the Veteran submits a claim for TDIU, the RO should also fully develop and adjudicate such claim and advise him of the determination.  He should be notified of the determination.  If it is not favorable he should also be advised that such matter is not yet before the Board, and will be before the Board only if he timely files a notice of disagreement, and a substantive appeal after an SOC is issued.  If this occurs, that matter should also be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

